DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species 3, Figs. 5, 6B-6C & 6F in the reply filed on 07/27/22 is acknowledged.
Note: claim 22 has described in the elected species 3 (Figs. 5, 6B-6C & 6F).  Therefore, claim 22 is being examined.  The claim 23 requires that the transmission members extend along the outer surface of the outer member.  This limitation has described in the non-elected Fig. 8.  The transmission members 50, as shown in the elected Figs. 5, 6B-6C & 6F, extend through the lumen in the outer member.  Therefore, the claim 23 is withdrawn. The claim 30 depends on the withdrawn claim 23. Therefore, claim 30 is also withdrawn.
Claims 23, 27, 30 & 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1-2, 4-23 (Figs. 1, 4 6E, 6G-6H, 7-28), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/22.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification describes that the micro-endoscope has a varying stiffness for tracking over a guidewire, as recited in the claim 31.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the micro-endoscope has a varying stiffness for tracking over a guidewire” is vague.  It is unclear to Examiner that what kind of “stiffness” being variable so that tracking over a guidewire.  The original specification does not provide enough information of varying stiffness for tracking over a guidewire.  Does Applicant mean that a marker band being provided on the micro-endoscope to have a varying stiffness for tracking over a guidewire?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-22, 24-26, 28-29, 32-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sonnenschein et al. (US 2005/0277808).
Regarding claim 21, Sonnenschein discloses a micro-endoscope 100 comprising:
an outer member 110 having a proximal portion 114, a distal portion (opposite portion, adjacent to endcap 118), a lumen 124, an outer surface 110 and an inner surface (an inner surface of a lumen 120; an inner surface of a lumen 122 or an inner surface of lumen 124 or an inner lumen of working channel 126), and 
an imaging device 118 (e.g. including elements 112 & 132, see Figs 1-2) positioned on an outer surface of the outer member and including transmission members 120/122 extending proximally to the proximal portion of the outer member, see Figs. 1-2.  
Regarding claim 22, wherein the transmission members 120/122 extend through the lumen in the outer member 110.  
Regarding claim 24, wherein the imaging device 112/132 is mounted at a distal tip of the outer member.  
Regarding claim 25, wherein the imaging device includes a complementary metal oxide semiconductor module (CMOS), para [0030].  
Regarding claim 26, further comprising a tubing 118 over the imaging device 112/132 and at least a portion of the outer surface of the outer member to secure the imaging device to the outer surface.  
Regarding claim 28, further comprising an inner member 124, 126 positioned within the outer member, and a gap is formed between the inner member and outer member for one or both of irrigation (via fluid supply 130) or aspiration (vacuum source 142), see Fig. 1.
Regarding claim 29, further comprising an inner member 126 positioned within the outer member, the inner member having a lumen for passage of a guidewire 80, para [0136] & Fig. 15. 
Regarding claim 32, a working channel 126 for inserting various instrument as needed during an inspection procedure, para [0029], the working channel 126 allows for insertion of medical instruments such as balloons, dilator, tissue graspers, ..., para [0036], or guidewire, para [0136], also see Fig. 15.  Therefore, an inner member (such as: guide wire, or a various instrument as discussed in the paras [0029 & 0036]) positioned within the outer member (via the working channel 126), the inner member (e.g. guidewire or the various instruments) removable from the outer member to increase the internal diameter of the outer member for introduction of devices (e.g. the guidewire or the various instruments) therethrough.
Regarding claim 33, wherein a distal end of the imaging device 112/132 is flush (via a nozzle 128, Fig. 1) with a distal end of the outer member.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sonnenschein et al. (US 2005/0277808) in view of Carter (US 5,599,326).
Regarding claim 31, Note: the claim 31 involves 112, 1st and 2nd paragraph. For examining purpose, Examiner interprets that the micro-endoscope has a radiopaque or marker for tracking over a guidewire.
Sonnenschein discloses the invention substantially as claimed except for the limitation the micro-endoscope has a varying stiffness (e.g. radiopaque marker) for tracking over a guidewire.  
Carter discloses a catheter tubing, in Figs. 1-2 comprising: a tubular 104 or 200 comprising: radiopaque marker 108 or 206/208.  The radiopaque marker is made of platinum or other suitably radiopaque material that being made different material with flexible catheter. Therefore, the radiopaque marker creates varying stiffness in the catheter tube and tracking over a guidewire.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sonnenschein with providing radiopaque marker on the tubular/shaft of a catheter, as taught by Carter, in order to produce a kink resistance and trackability over a guidewire, col. 6, lines 42-65.
Regarding claim 34, Sonnenschein discloses the invention substantially as claimed except for the limitation a marker band at a distal end of the micro endoscope.  
Carter discloses a catheter comprising: a marker band 206 at a distal end of the catheter.  In addition, the marker band 206 can be located anywhere along the catheter body, as considered rearrangement parts.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sonnenschein with providing radiopaque marker at a distal end of a catheter/endoscope tube, as taught by Carter, in order to track the catheter/endoscope device while inserting into a patient. 

Claims 35 & 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sonnenschein et al. (US 2005/0277808) in view of Levine et al. (US 7,591,813).
Regarding claim 35, Sonnenschein discloses the invention substantially as claimed except for the limitation a lubricious inner liner to facilitate guidewire movement within the micro-endoscope.
Levine discloses a catheter comprising: a guidewire lumen 214; a lubricious inner line 246 coated inside the guidewire lumen 214 to facilitate guidewire movement within the catheter tube, col. 8, lines 36-40 & Fig. 4D. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sonnenschein with adding a lubricious inner liner on a guidewire lumen, as taught by Levine, in order to facilitate movement of the push/pull wire therethrough, col. 8, lines 36-40.
Regarding claims 38-39, Sonnenschein discloses the invention substantially as claimed except for the limitations as required in the claim 38.
Levine discloses a catheter device comprising: a catheter body/shaft; a coil/ribbon 236 positioned over a line 246; wherein the coil/ribbon 236 is topped with polymers (e.g. 72D in first portion 220; 63D in second portion 222; 40D in third portion 224, col. 8, lines 56-62) of varying stiffnesses to provide three sections 220, 222, 224 of varying stiffness, see Fig. 4A, the stiffness decreasing from a proximal section to a distal section, col. 7, line 50 to col. 9, line 5; wherein the stiffness is decreased by using materials of decreasing durometers (e.g. 72D in first portion 220; 63D in second portion 222; 40D in third portion 224, col. 8, lines 56-62).  
Note: the braid ribbon/wire 236 formed of alloys, therefore, the terms “coil”, “ribbon” and “wire” are interchangeable. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sonnenschein with providing a coil positioned over the liner; wherein the coil being topped with polymers of varying stiffnesses in three sections, the stiffness decreasing from a proximal section to a distal section, and the stiffness being decreased by using material of decreasing durometers, as taught by Levine, in order to aid a controlling of the bending of different regions from proximal regions to distal region in the catheter and to prevent kinking during insertion into a patient. 

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sonnenschein et al. (US 2005/0277808) in view of D’Amelio et al. (US 4,699,463).
Regarding claim 37, Sonnenschein discloses the invention substantially as claimed.  Sonnenschein further discloses that the imaging device includes a camera 112; a lighting 132, but does not disclose that an optical fiber formed in the lighting.
D’Amelio discloses a catheter device comprising: a catheter body includes transmission members 42 being connected to an imaging device, i.e. lighting 44; wherein the lighting includes an optical fiber 42. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Sonnenschein with providing an optical fiber formed in a lighting, as taught by D’Amelio, for the purpose of transmitting to the control head an image viewed from the distal end and for observation of the inside of the body cavity or of the pipe/endoscope device, col. 1, lines 5-15 & col. 3, lines 1-10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783